Citation Nr: 0331471	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  01-09 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an extra-schedular evaluation for the 
veteran's right ankle disability under the provisions of 38 
C.F.R. § 3.321(b)(1).


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  In January and December of 2002, the 
Board remanded the claim for additional development of the 
record.  


REMAND

In April 2003, the RO issued a supplemental statement of the 
case (SSOC).  Subsequent to the issuance of the April 2003 
SSOC, additional VA medical evidence was received into the 
record (specifically, a May 2003 VA examination report).  The 
veteran has not waived RO consideration of this additional 
evidence.  The United States Court of Appeals for the Federal 
Circuit has recently invalidated the regulations which 
empowered the Board to consider additional evidence without 
prior RO review in the absence of a waiver of such review by 
the veteran or his representative.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  

The Board further notes that in a memo, dated in June 2003, 
the RO referred the claim to the Director, Compensation and 
Pension Service (C&P Service), for extraschedular 
consideration, as well as for an issue which is not currently 
before the Board  (specifically, a claim of entitlement to a 
total rating based on individual unemployability due to 
service-connected disability (TDIU)).  The claims files do 
not currently contain the decision of the C&P Service, and on 
remand, this decision should be obtained.  

As a final matter, should the C&P Service not have granted 
the claim, the Board has determined that another examination 
may be of assistance in order to determine whether there is 
unusual and severe symptomatology such that the veteran's 
right ankle disability presents an exceptional circumstance 
within the meaning of 38 C.F.R. § 3.321(b)(1).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO for the following actions:

1.  The RO should attempt to obtain the 
decision of the C&P Service as to whether 
or not the veteran's right ankle 
disability warrants an extraschedular 
evaluation.  

2.  If, and only if, the C&P Service has 
denied the veteran's claim for an 
extraschedular rating, the RO should 
request that the veteran provide 
information as to all treatment of his 
right ankle disorder since 2001, 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record which has not previously been 
associated with the claims files.  

3.  After completion of the above, the 
veteran should be scheduled for a VA 
orthopedic examination of his right 
ankle, in order to determine the extent 
of disability caused by his service-
connected right ankle condition.  The 
claims folders must be furnished to the 
examiner and they should be thoroughly 
reviewed in connection with the 
examination.  The physician should be 
requested to identify the frequency and 
severity of all right ankle symptoms, and 
to provide an opinion as to the level of 
occupational and social impairment that 
most appropriately reflects the veteran's 
overall symptomatology and level of 
disability.  A comprehensive report 
containing complete rationale for all 
opinions expressed must be provided and 
associated with the claims folders.  If 
the veteran fails to report for the 
examination, this should be noted in the 
claims folders and a copy of 
notification(s) of the examination should 
be associated with the claims folders.

4.  The veteran must be given adequate 
notice of the requested examination, and 
he is hereby advised that pursuant to 
38 C.F.R. § 3.655 (2003), when a claimant 
without good cause fails to report for 
examination, the claim will be denied.  
If he fails to report for the requested 
examination, that fact should be 
documented in the claims folder and the 
RO should consider the provisions of 
38 C.F.R. § 3.655 (2003).  A copy of all 
notifications must also be associated 
with the claims folder. 

5.  Thereafter, the RO should consider 
whether the criteria for submission for 
assignment of an extraschedular rating 
for the veteran's right ankle disorder, 
pursuant to 38  C.F.R. § 3.321(b)(1), are 
met.  If such criteria are met, the case 
should again be referred to the 
Undersecretary for Benefits or the 
Director of the Compensation and Pension 
Service for appropriate action.  If the 
determination remains unfavorable to the 
veteran, he should be furnished with a 
supplemental statement of the case and an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




